Per Curiam,
This cáse in the court below depended on questions of fact which were properly submitted to and determined by the jury in favor of the plaintiff. The appeal from the judgment entered on the verdict practically resolved itself into a renewal of the motion for a new trial on the ground of an excessive verdict, etc. Those questions were disposed of by the court below and, so far as appears, there is no good reason why they should be reconsidered here. We find no error in the record and the judgment is therefore affirmed.